Title: To Thomas Jefferson from Capellen, 29 February 1788
From: Capellen van de Marsch, Robert Jasper, Baron van der
To: Jefferson, Thomas



Monsieur
Paris le 29. fevrier 1788.

Je me suis presenté hier avec Mr. van Staphorst à vôtre Hotel avec intention de vous présenter mes homages, et pour Vous prier de m’accorder des Lettres de recommandation à vos Amis en Amerique, en faveur de mon Ami Mr. François Adrien van der Kemp, victime très remarquable de la persécution existante en Hollande, qui se propose de s’établir avec Sa Femme et ses Enfants parmis vos dignes et respectables Compatriotes à New York ou en Albanie. Son intention est d’entreprendre ce voiage vers la mis Mars par l’Angleterre. Je m’intéresse beaucoup au sort de mon dit Ami, qui s’est constamment conduit en vrai ami de la Liberté. Et son zèle et ses talents ont contribués à faire déterminer l’opinion publique  pour ce que tout vrai Hollandois a taché d’obtenir, mais dont nous avons été frustré faute d’avoir été soutenus à tems par la même Puissance qui a si noblement secondés vos efforts et vos succès. Je me flatte, Monsieur, que vous voudrez bien me procurer l’avantage, l’occasion se présentant, de faire votre connoissance personelle. Soyez en attendant assuré, que j’ai l’honeur de me nommer, avec la considération la plus distinguée Monsieur Votre très humble et très obeiss: Serviteur,

Le Bon. de Capellen

